IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                               NOS. WR-83,801-01; WR-83,801-02


                   EX PARTE MATTHEW KENNON MERCER, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W380-80046-10-HC & W380-80047-10-HC
                IN THE 380TH DISTRICT COURT FROM COLLIN COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion.

                                           OPINION

       We grant rehearing on our own motion. We withdraw our opinion on original submission

and substitute this opinion.1 Pursuant to the provisions of Article 11.07 of the Texas Code of

Criminal Procedure, the clerk of the trial court transmitted to this Court these applications for writs

of habeas corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In two cause

numbers, Applicant was convicted of three counts of online solicitation of a minor. Tex. Penal Code

§ 33.021(b). He was sentenced to five years’ imprisonment for each conviction. He did not appeal

his convictions.



       1
           We also recall our mandate issued February 8, 2016.
                                                                                                     2

       This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed this habeas application based on the Lo decision and asks that his conviction be set aside. The

State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgments in Cause Nos. 380-80046-10 & 380-80047-10 in the 380th

District Court of Collin County are set aside and Applicant is remanded to the custody of the Sheriff

of Collin County to answer the charges as set out in the indictments so that the indictments may be

disposed of in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 16, 2016
Do not publish